Case: 3:19-cv-00033-slc Document #: 12 Filed: 06/18/19. Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

NATHAN M. POKE,
Plaintiff,
Vv. Case No. 19-CV-33

CITY OF LA CROSSE, WISCONSIN and
RON TISCHER,

Defendants.

AFFIDAVIT OF ROBERT ABRAHAM IN SUPPORT OF
DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

 

STATE OF WISCONSIN )
COUNTY OF LA CROSSE ™

Robert Abraham, being first duly sworn on oath, deposes and states as follows:

1, I am the Assistant Chief of Police for the City of La Crosse Police Department.

2. The Information and Technology (“IT”) Department for the City of La Crosse
Police Department scanned department files for the names “Poke” and “Clark.”

3. The IT Department found approximately fifty seven thousand, four hundred and

seventeen (57,417) emails with either the name “Poke” or “Clark.”

Dated this 17" day of June, 2019. Key . so

Robert Abraham

 

 

Subscribed and sworn to befgroraear yy, *

 
  
      

   
 

 
   
  

        
  
  

this /9 “day of June ROLLY ait,
\ On BS

Notary Public, State J N

My commission expires

WR eae C

 
